          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 1 of 20


 1   David Simantob, Esq., SBN 155790
         Email: David.Simantob@wilsonelser.com
 2   Lilian M. Khanjian, Esq., SBN 259015
         Email: Lilian.Khanjian@wilsonelser.com
 3   WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
 4   555 South Flower Street, Suite 2900
     Los Angeles, CA 90071-2407
 5   Telephone:     213.443.5100
     Facsimile:     213.443.5101
 6
     Attorneys for Plaintiff SENTINEL INSURANCE COMPANY, LTD.
 7
                                    UNITED STATES DISTRICT COURT
 8
             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
 9
10
     SENTINEL INSURANCE COMPANY, LTD.,                      CASE NO. 3:20-cv-00150
11
                                     Plaintiff,             COMPLAINT FOR DECLARATORY
12                                                          RELIEF
                       vs.
13
14   ROBINHOOD MARKETS, INC., a Delaware
     corporation; ROBINHOOD FINANCIAL, LLC,
15   a Delaware limited liability company,

16                                   Defendants.

17           Plaintiff Sentinel Insurance Company, Ltd. (“Sentinel”) hereby makes its Complaint for
18   Declaratory Relief against Defendants Robinhood Markets Inc. and Robinhood Financial, LLC
19   (collectively, “Defendants”) and alleges as follows:
20                                                INTRODUCTION
21           1.        Sentinel brings this action for a declaration that it has no duty to defend or
22   indemnify Defendants in the putative class action entitled Isaac Gordon, an individual, and all
23   those similarly situated, v. Robinhood Financial, LLC and Robinhood Markets, Inc., Superior
24   Court of Washington, County of Spokane, Case No. 1920457432 (“Underlying Action”) pursuant
25   to the policies which it issued to Robinhood Markets Inc. referenced below.
26                                                 THE PARTIES
27           2.        Sentinel is now and was at all relevant times a corporation formed under the laws
28   of the State of Connecticut, with its principal place of business in Hartford, Connecticut. At all
                                                      1
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 2 of 20


 1   times mentioned in this Complaint, Sentinel has been authorized to do business in the State of

 2   California.

 3           3.        Robinhood Markets is a company incorporated in State of Delaware with its

 4   principal place of business in Menlo Park, California. Robinhood Markets is headquartered in

 5   Menlo Park, California.

 6           4.        Robinhood Financial is a Delaware limited liability company with its principal

 7   place of business in Menlo Park, California. Robinhood Financial is headquartered in Menlo

 8   Park, California.

 9                                      JURISDICTION AND VENUE

10           5.        This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 and Rule 57 of

11   the Federal Rules of Civil Procedure to resolve an actual controversy between the parties as set

12   forth herein. This Court has jurisdiction over this action pursuant to 28 U.S.C § 1332, because

13   there is complete diversity of citizenship between Sentinel, on the one hand, and Robinhood

14   Markets and Robinhood Financial, on the other hand, and there is more than $75,000 in

15   controversy.

16           6.        Venue is proper pursuant to 28 U.S.C. § 1391(a). Venue is proper in this Court

17   pursuant to 28 U.S.C. § 1391(b), because this is a civil action in which subject matter jurisdiction

18   is founded only on diversity of citizenship and the action is brought in a judicial district in

19   California where Robinhood Markets and Robinhood Financials were doing business and

20   headquartered in at all relevant times and in which the Policies were issued to Robinhood

21   Markets.

22                                        INTRADISTRICT ASSIGNMENT

23           7.        It is appropriate to assign this case to the San Francisco Division because this case

24   arose in San Mateo County, California and a substantial part of the events which give rise to this

25   action occurred within the county of San Mateo pursuant to Northern District of California Local

26   Rule 3-2(c) and (d).

27                                              THE POLICIES

28           8.        Sentinel issued Policy No. 57 SBA BG3969 to Robinhood Markets, effective from

                                                      2
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 3 of 20


 1   April 1, 2015 to April 1, 2016 (“2015-2016 Policy”). A true and correct copy of the 2015-2016

 2   Policy is attached as Exhibit “A” hereto.

 3           9.        Sentinel issued Policy No. 57 SBA BG3969 to Robinhood Markets, effective from

 4   April 1, 2016 to April 1, 2017 (“2016-2017 Policy”). A true and correct copy of the 2016-2017

 5   Policy is attached as Exhibit “B” hereto.

 6           10.       Sentinel issued Policy No. 57 SBA BG3969 to Robinhood Markets, effective from

 7   April 1, 2017 to April 1, 2018 (“2017-2018 Policy”). A true and correct copy of the 2017-2018

 8   Policy is attached as Exhibit “C” hereto.

 9           11.       Sentinel issued Policy No. 10 SBA BG3969 to Robinhood Markets, effective from

10   April 1, 2018 to April 1, 2019 (“2018-2019 Policy”). A true and correct copy of the 2018-2019

11   Policy is attached as Exhibit “D” hereto.

12           12.       Sentinel issued Policy No. 57 SBA BL5049 to Robinhood Markets, effective from

13   April 1, 2019 to April 1, 2020 (“2019-2020 Policy”). A true and correct copy of the 2019-2020

14   Policy is attached as Exhibit “E” hereto.

15           13.       The 2015-2016 Policy, the 2016-2017 Policy, the 2017-2018 Policy, the 2018-

16   2019 Policy and the 2019-2020 Policy shall be collectively referred to herein as “the Policies”.

17   The Policies contain the same relevant language.

18           14.       The Policies contain Business Liability Coverage Form [Form SS 00 08 04 05],

19   which provides in pertinent part as follows:

20           BUSINESS LIABILITY COVERAGE FORM

21           A. COVERAGES

22                 1. BUSINESS  LIABILITY  COVERAGE    (BODILY   INJURY,
                      PROPERTY DAMAGE, PERSONAL AND ADVERTISING INJURY)
23
                       Insuring Agreement
24
25                     a.    We will pay those sums that the insured becomes legally obligated to
                             pay as damages because of "bodily injury", "property damage" or
26                           "personal and advertising injury" to which this insurance applies. We
                             will have the right and duty to defend the insured against any "suit"
27                           seeking those damages. However, we will have no duty to defend the
                             insured against any "suit" seeking damages for "bodily injury",
28                           "property damage" or "personal and advertising injury" to which this
                                                     3
                                    COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 4 of 20


 1                          insurance does not apply. . . .

 2                                                    ***

 3                     b.   This insurance applies:
 4                          (1)    To “bodily injury” and “property damage” only if:
 5                                                    ***
 6                                 (b)     The “bodily injury” or “property damage” occurs
 7                                         during the policy period; . . . .

 8                          (2)    To "personal and advertising injury" caused by an offense
                                   arising out of your business, but only if the offense was
 9                                 committed in the "coverage territory" during the policy
                                   period.
10
                                                      ***
11
12           B.        EXCLUSIONS

13                     1.   Applicable To Business Liability Coverage

14                          This insurance does not apply to:

15                                                 ***
16                          p.     Personal and Advertising Injury
17                                 “Personal and advertising injury”:

18                                                 ***
                                   (2)    Arising out of oral, written or electronic publication
19                                 of material whose first publication took place before the
                                   beginning of the policy period;
20
                                                      ***
21
                                   (11) Arising out of the violation of a person's right of
22                                 privacy created by any state or federal act. However, this
23                                 exclusion does not apply to liability for damages that the
                                   insured would have in the absence of such state or federal
24                                 act;

25                                                    ***
26                                 (15)1 Arising out of any access to or disclosure of any
                                   person's or organization's confidential or personal
27
     1
28    As added by “Business Liability Coverage Form Amendatory Endorsement”, Form SS 00 60 09
     15.
                                                    4
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 5 of 20


 1                              information, including patents, trade secrets, processing
                                methods, customer lists, financial information, credit card
 2                              information, health information or any other type of
                                nonpublic information. This exclusion applies even if
 3                              damages are claimed for notification costs, credit monitoring
 4                              expenses, forensic expenses, public relations expenses or any
                                other loss, cost or expense incurred by you or others arising
 5                              out of any access to or disclosure of any person's or
                                organization's confidential or personal information.
 6
                                                  ***
 7
                         q.2    Access Or Disclosure Of Confidential Or Personal
 8                              Information And Data-related Liability
 9
                                (1)    Damages, other than damages because of "personal
10                              and advertising injury", arising out of any access to or
                                disclosure of any person's or organization's confidential or
11                              personal information, including        patents, trade secrets,
                                processing methods, customer lists, financial information,
12                              credit card information, health information or any other type
13                              of nonpublic information; or

14                              (2)   Damages arising out of the loss of, loss of use of,
                                damage to, corruption of, inability to access, or inability to
15                              manipulate electronic data.

16                              This exclusion applies even if damages are claimed for
                                notification costs, credit monitoring expenses, forensic
17                              expenses, public relations expenses or any other loss, cost or
18                              expense incurred by you or others arising out of that which is
                                described in Paragraph (1) or (2) above.
19
                                                  ***
20
                                As used in this exclusion, electronic data means information,
21                              facts or computer programs stored as or on, created or used
                                on, or transmitted to or from computer software (including
22                              systems and applications software), on hard or floppy disks,
23                              CD-ROMs, tapes, drives, cells, data processing devices or
                                any other repositories of computer software which are used
24                              with electronically controlled equipment. The term computer
                                programs, referred to in the foregoing description of
25                              electronic data, means a set of related electronic instructions
                                which direct the operations and functions of a computer or
26                              device connected to it, which enable the computer or device
27
     2
28    As added by “Business Liability Coverage Form Amendatory Endorsement”, Form SS 00 60 09
     15.
                                                5
                               COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 6 of 20


 1                                   to receive, process, store, retrieve or send data.

 2                                                     ***

 3                            t.     Violation Of Statutes That Govern E-Mails, Fax, Phone
                                     Calls Or Other Methods Of Sending Material Or
 4                                   Information
 5                                   “Bodily injury”, “property damage”, or “personal and
 6                                   advertising injury” arising directly or indirectly out of any
                                     action or omission that violates or is alleged to violate:
 7
                                     (1)    The Telephone Consumer Protection Act (TCPA),
 8                                   including any amendment of or addition to such law;
 9                                   (2)  The CAN-SPAM Act of 2003, including any
                                     amendment of or addition to such law; or
10
11                                   (3)    Any statute, ordinance or regulation, other than the
                                     TCPA or CAN-SPAM Act of 2003, that prohibits or limits
12                                   the sending, transmitting, communicating or distribution of
                                     material or information.
13
                                                       ***
14
             G.        LIABILITY AND MEDICAL EXPENSES DEFINITIONS
15
16                                                     ***

17                     5. "Bodily injury" means physical:

18                            a.     Injury;

19                            b.     Sickness; or

20                            c.     Disease
21                            sustained by a person and, if arising out of the above, mental anguish
                              or death at any time.
22
23                                                     ***

24                     17.3 “Personal and advertising injury” means injury, including
                       consequential "bodily injury", arising out of one or more of the following
25                     offenses:
26                            a.     False arrest, detention or imprisonment;
                              b.     Malicious prosecution;
27
     3
28    As modified by the “Limitation Of Coverage Personal And Advertising Injury - Financial
     Services” Endorsement, Form SS 50 70 09 15.
                                                      6
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 7 of 20


 1                        c.     The wrongful eviction from, wrongful entry into, or invasion
                          of the right of private occupancy of a room, dwelling or premises
 2                        that a person occupies, committed by or on behalf of its owner,
                          landlord or lessor;
 3
                          d.     Oral, written or electronic publication of material that
 4                        slanders or libels a person or organization or disparages a person's or
                          organization's goods, products or services;
 5
                          However, paragraphs a., b., c. and d. do not include such offenses if
 6                        arising out of or in any way related to, mortgage, lien, mortgage
                          servicing or lien servicing operations conducted by or on behalf of
 7                        the insured, including but not limited to:
 8                               (1)     The restructure, termination,            transfer    or
                                 collection of any loan, lease or extension of credit; or
 9
                                 (2)     The repossession or foreclosure of property;
10
11                        e.      Oral, written or electronic publication of material that
                          violates a person's right of privacy;
12
                                 However, paragraph e. does not include any offense when
13                               alleged, charged or suffered by a "customer”;
14                        f.     Copying, in your "advertisement", a person's                 or
                          organization's "advertising idea" or style of "advertisement";
15                        g.       Infringement of copyright, slogan, or title of any literary or
16                        artistic work, in your "advertisement"; or
                                                   ***
17
                          "Customer"4 means a person, corporation, partnership or other
18                        entity, which:
19                               a.      Is applying for, or requesting, the insured's products
                                         or services;
20
                                 b.      Has applied for, or has requested, the insured's
21                                       products or services;
22                               c.      Is presently using the insured's products or services;
                                         or
23
                                 d.    Has used the insured's products or services, and who
24                               makes a claim or brings a "suit" which arises out of, or is in
                                 any way related to, any of the above.
25
26
27
     4
28    Endorsement, Form SS 50 70 09 15, “Limitation Of Coverage Personal And Advertising Injury -
     Financial Services” adds the “customer” definition.
                                                  7
                                 COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 8 of 20


 1                                    "Customer" includes the spouse, child, parent, brother or
                                      sister of that person or entity who makes such a claim or
 2                                    "suit".
 3                                                      ***

 4                     20.    "Property damage" means:

 5                            a.      Physical injury to tangible property, including all resulting
                              loss of use of that property. All such loss of use shall be deemed to
 6                            occur at the time of the physical injury that caused it; or

 7                            b.     Loss of use of tangible property that is not physically injured.
                              All such loss of use shall be deemed to occur at the time of
 8                            "occurrence" that caused it.
                              As used in this definition, "electronic data" is not tangible property.
 9
                                                        ***
10
             15.       The 2018-2019 Policy and the 2019-2020 Policy contain “Umbrella Liability
11
     Provisions” (Form SX8002 04/05), which provides in pertinent part as follows:
12
             SECTION I - COVERAGES
13
             INSURING AGREEMENTS
14
             A. Umbrella Liability Insurance
15
                       1.     We will pay those sums that the "insured" becomes legally obligated to pay
16                            as "damages" in excess of the "underlying insurance" or of the "self-insured
17                            retention" when no "underlying insurance" applies, because of "bodily
                              injury", "property damage" or "personal and advertising injury" to which
18                            this insurance applies caused by an "occurrence"….

19                                                      ***
20                     2.     This insurance applies to "bodily injury", "property damage" or "personal
                              and advertising injury" only if:
21
22                            a.      The “bodily injury”, "property damage" or "personal and
                                      advertising injury" occurs during the "policy period"….
23
                                                                       ***
24           B. EXCLUSIONS
25
                       This policy does not apply to:
26
                       4. Personal and Advertising Injury5
27
     5
28    As amended by “Following Form Endorsement – Personal And Advertising Injury”, Form SX 24
     33 06 10.
                                                      8
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 9 of 20


 1
                         This policy does not apply to "personal and advertising injury".
 2
                          EXCEPTION
 3
 4                     This exclusion does not apply to the extent that coverage for such “personal and
                       advertising injury” is provided by "underlying insurance", but in no event shall any
 5                     "personal and advertising injury" coverage provided under this policy apply to any
                       claim or “suit” to which “underlying insurance” does not apply. Any coverage
 6                     restored by this EXCEPTION applies only to the extent that such coverage
                       provided by the “underlying insurance” is maintained having limits as set forth in
 7                     the Schedule of Underlying Insurance Policies.
 8                                                                    ***

 9                     “Access Or Disclosure Of Confidential Or Personal Information And Data
                       Related Liability- With Limited Bodily Injury Exception” Endorsement
10                                                                ***
11                     This insurance does not apply to:
12
                       Access Or Disclosure Of Confidential Or Personal Information6
13
                       "Personal and advertising injury" arising out of any access to or disclosure of any
14                     person's or organization's     confidential or personal
                       information, including patents, trade secrets, processing methods, customer lists,
15                     financial information, credit card information, health information or any other type
16                     of nonpublic information.

17                     This exclusion applies even if damages are claimed for notification costs, credit
                       monitoring expenses, forensic expenses, public relations expenses or any other
18                     loss, cost or expense incurred by you or others arising out of any access to or
                       disclosure of any person's or organization's confidential or personal information.
19
20                                                                    ***

21                     22. Access Or Disclosure Of Confidential Or Personal Information And Data-
                       related Liability7
22
23                     Damages arising out of:

24                     (1) Any access to or disclosure of any person's or organization's confidential or
                           personal information, including patents, trade secrets, processing methods,
25                         customer lists, financial information, credit card information, health
26
     6
27     As added by “Access Or Disclosure Of Confidential Or Personal Information And Data Related
     Liability- With Limited Bodily Injury Exception” Endorsement, Form SX 23 15 12 15.
     7
28     As modified by “Access Or Disclosure Of Confidential Or Personal Information And Data
     Related Liability- With Limited Bodily Injury Exception” Endorsement, Form SX 23 15 12 15.
                                                      9
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 10 of 20


 1                         information or any other type of nonpublic information; or

 2                     (2) The loss of, loss of use of, damage to, corruption of, inability to access, or
                           inability to manipulate electronic data.
 3                         This exclusion applies even if damages are claimed for notification costs,
 4                         credit monitoring expenses, forensic expenses, public relations expenses or
                           any other loss, cost or expense incurred by you or others arising out of that
 5                         which is described in Paragraph (1) or (2) above.

 6                         However, unless Paragraph (1) above applies, this exclusion does not apply to
                           damages because of "bodily injury”.
 7
 8                         As used in this exclusion, electronic data means information, facts or programs
                           stored as or on, created or used on, or transmitted to or from computer
 9                         software, including systems and applications software, hard or floppy disks,
                           CD-ROMs, tapes, drives, cells, data processing devices or any other media
10                         which are used with electronically controlled equipment.
11                                                                     ***
12
                       24. Violation Of Statutes That Govern E-Mails, Fax, Phone Calls Or Other
13                     Methods Of Sending Material Or Information

14                     "Bodily injury", "property damage", or "personal and advertising injury" arising
                       directly or indirectly out of any action or omission that violates or is alleged to
15                     violate:
16
                       a.      The Telephone Consumer Protection Act (TCPA), including any
17                     amendment of or addition to such law;
                       b.      The CAN-SPAM Act of 2003, including any amendment of or addition to
18                     such law; or
                       c.      Any statute, ordinance or regulation, other than the TCPA or CAN-SPAM
19
                       Act of 2003, that prohibits or limits the sending, transmitting, communicating or
20                     distribution of material or information.

21                                                           ***
             SECTION VII – DEFINITIONS
22
23           Except as otherwise provided in this section or amended by endorsement, the words or
             phrases that appear in quotation marks within this policy shall follow the definitions of the
24           applicable "underlying insurance" policy.

25                                                           ***
26           D.        "Damages" means a monetary award, monetary settlement or monetary judgment.
27                     "Damages" include prejudgment interest awarded against the "insured" on that part
                       of the judgment we pay.
28
                                                      10
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 11 of 20


 1                     The following are not considered "damages" and are not covered by this policy:

 2                     1.      Fines, penalties, sanctions or taxes;
                       2.      Attorney's fees and costs associated with any non-monetary relief awarded
 3                     against the "insured"; or
 4
                       3. Any monetary award, monetary settlement or monetary judgment for which
 5                     insurance is prohibited by the law(s) applicable to the construction of this policy.
                                                             ***
 6
                       F.     "Occurrence" means:
 7
 8                                                     ***

 9                            2.     With respect to "personal and advertising injury", an offense
                              described in one of the numbered subdivisions of that definition in the
10                            "underlying insurance".
11                                                           ***
12
                                                  THE CLAIM
13
               16.     On October 29, 2019, the Underlying Action was filed, naming Robinhood
14
     Financial and Robinhood Markets as defendants. A true and correct copy of the Complaint in the
15
     Underlying Action (“Complaint”) is attached as Exhibit “F” hereto.
16
               17.     The Underlying Action was brought as a putative class action by plaintiff Isaac
17
     Gordon on behalf of himself and all those similarly situated (“Gordon”). Gordon alleges he is a
18
     Washington individual who regularly uses a cellular telephone or similar device with the capacity
19
     to send and receive transmissions of electronic text messages. (Exh. “F” hereto, Complaint,
20
     ¶ 5.2.)      The Underlying Action alleges that the Defendants operate an online investment
21
     brokerage service and conduct related business activities serving consumers, businesses, and other
22
     organizations throughout Washington and the United States. (Exh. “F”, Complaint, ¶ 5.3.) The
23
     Underlying Action alleges that Defendants regularly initiate or assist in the transmission of
24
     electronic text messages promoting its commercial brand and services through its “refer-a-friend”
25
     (RAF) program, for which it originates, formulates, composes, and initiates electronic commercial
26
     text messages to be transmitted to third-party recipients by its existing users.          (Exh. “F”,
27
     Complaint, ¶ 5.4.)      The Underlying Action alleges that Defendants do not obtain targeted
28
     recipients’ clear and affirmative consent to receive the Defendants’ commercial electronic text
                                                      11
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 12 of 20


 1   messages prior to initiating or assisting in the transmission of such messages to those recipients

 2   (Exh. “F” hereto, Complaint, ¶ 5.5.)

 3           18.       In July 2019, Gordon alleges to have received an unsolicited commercial

 4   electronic text message promoting the Defendants' brand and services which he alleges was

 5   initiated or assisted by the Defendants. (Exh. “F”, Complaint, ¶¶ 5.6, 5.7.) Gordon alleges that

 6   the unsolicited commercial electronic text message invited him to sign up for the Defendants’

 7   online brokerage services, promising special incentives for doing so. (Exh. “F”, Complaint,

 8   ¶ 5.8.) Gordon alleges that the text message did not include an “opt-out” or “stop” option

 9   enabling the recipient to preclude further unsolicited commercial electronic text messages. (Exh.

10   “F”, Complaint, ¶ 5.9.) Gordon alleges he did not consent to receive commercial electronic text

11   messages from the Defendants. (Exh. “F”, Complaint, ¶ 5.10.)

12           19.       The Underlying Action alleges that in the four years prior to the transmission of

13   the first unsolicited commercial electronic text message to Gordon, through the date of the filing

14   of the Underlying Action, the Defendants have initiated or assisted in the transmission of

15   unsolicited commercial electronic text messages to hundreds of Washington recipients without

16   first obtaining those recipients’ clear and affirmative consent. (Exh. “F”, Complaint, ¶ 5.22.)

17           20.       As a result of the Defendants' actions and omissions, Gordon alleges that he and

18    members of the putative class have suffered injuries-in-fact, including invasions of privacy,

19    intrusion upon and occupation of the capacity of recipients' telephones or other devices and

20    chattels, and wasted time and attention in tending to unsolicited and unwanted junk text

21    messages. (Exh. “F”, Complaint, ¶ 5.23.) Gordon alleges that he and members of the putative

22    class are entitled to recover statutory damages of at least $500 for each of the Defendants’

23    violations, plus actual damages, costs and fees as provided by applicable statutes. (Exh. “F”,

24    Complaint, ¶ 5.24.)

25           21.       The Underlying Action asserts a single cause of action against Defendants for

26    Violation of Washington’s Consumer Protection Act (“CPA”), Revised Code of Washington

27    (RCW) 19.86, et seq.

28           22.       The Underlying Action alleges that the Defendants engaged in unfair acts and

                                                      12
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 13 of 20


 1    practices in the conduct of trade or commerce in a manner that offended the public interest and

 2    caused injury to Gordon and actually injured, has the capacity to injure, or had the capacity to

 3    injure other persons. (Exh. “F”, Complaint, ¶ 6.3.) The Underlying Action alleges that the

 4    actions and omissions of the Defendants violated RCW 19.86, et seq. (Exh. “F”, Complaint,

 5    ¶ 6.4.)

 6              23.    The Underlying Action alleges that the Defendants initiated or assisted in the

 7    transmission of one or more unsolicited commercial electronic text messages to Gordon and

 8    putative class members without first obtaining those recipients' clear and affirmative consent to

 9    receive such messages. (Exh. “F”, Complaint, ¶ 6.6.) The Underlying Action alleges that the

10    actions and omissions of the Defendants violated RCW 19.190.060(1). (Exh. “F”, Complaint,

11    ¶ 6.7.)

12              24.    As a result of the Defendants' actions and omissions, and pursuant to RCW

13   19.19.040(1), Gordon alleges that he and members of the putative class are each entitled to

14   recover $500, plus exemplary damages of $1,000, plus costs and reasonable attorneys' fees for

15   each CEMA violation committed by the Defendants. (Exh. “F”, Complaint, ¶¶ 6.11 and 6.12.)

16              25.    Gordon seeks the following relief in the Underlying Action:

17                        a. Declaring that the Underlying Action is properly maintainable as a Class

18                            action and certifying Gordon as Class representative and Kirk D. Miller of

19                            Kirk D. Miller, PS, and Brian G. Cameron and Shayne J. Sutherland of

20                            Cameron Sutherland, PLLC, as Class Counsel; (Exh. “F”, Complaint,

21                            ¶ 7.1.)

22                        b. Awarding Gordon and the Class actual and statutory damages, costs, and

23                            fees pursuant to RCW 19.190.040(1) and RCW 19.86.090; (Exh. “F”,

24                            Complaint, ¶ 7.2.)

25                        c. Awarding treble damages pursuant to RCW 19.86.090; (Exh. “F”,

26                            Complaint, ¶ 7.3.)

27                        d. Granting injunctive relief prohibiting the Defendants from initiating or

28                            assisting in the transmission of unsolicited commercial electronic text

                                                         13
                                        COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 14 of 20


 1                               messages without first obtaining targeted recipients' clear, affirmative, and

 2                               express written consent to receive such messages; (Exh. “F”, Complaint,

 3                               ¶ 7.4.)

 4                          e.   Granting declaratory relief finding that the Defendants' conduct violated

 5                               Washington’s CEMA and CPA; (Exh. “F”, Complaint, ¶ 7.5.)

 6                          f. Awarding Gordon his costs in this action, including reasonable attorneys’

 7                               fees and expenses; (Exh. “F”, Complaint, ¶ 7.6.) and

 8                          g. Awarding Gordon and the Class such other and further relief as the Court

 9                               may deem just and proper. (Exh. “F”, Complaint, ¶ 7.7.)

10           26.       On or about October 30, 2019, Robinhood Markets tendered the Underlying

11   Action to Sentinel for defense and indemnity.

12                                            FIRST CAUSE OF ACTION

13                                (For Declaratory Relief Re: No Duty to Defend)

14           27.       Sentinel hereby incorporates and re-alleges the allegations in each of the foregoing

15   paragraphs as if fully set forth herein.

16           28.       There exists a genuine and bona fide dispute and an actual controversy and

17   disagreement between Sentinel and Defendants regarding whether Sentinel has a duty to defend

18   Defendants in connection with the Underlying Action.

19           29.       Sentinel is informed and believes and thereon alleges that Defendants contend that

20   Sentinel has a duty to defend Defendants in connection with the Underlying Action under the

21   Policies.

22           30.       Sentinel contends that the Policies do not provide coverage for the defense of

23   Defendants in the Underlying Action.

24           31.       In accordance with the insuring agreements, provisions, terms, conditions,

25   exclusions, and endorsements of the Policies, Sentinel has no duty to defend Defendants in the

26   Underlying Action under the Policies or applicable law, in whole or in part, for the following

27   reasons:

28                     a.        The Underlying Action does not allege any “bodily injury” as that term is

                                                            14
                                           COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 15 of 20


 1                             defined by the Policies;

 2                     b.      The Underlying Action does not allege any “property damage” as that term

 3                             is defined by the Policies;

 4                     c.      The Underlying Action does not allege any enumerated “personal and

 5                             advertising injury” offense as defined by the Policies;

 6                     d.      The respective “Violation of Statutes That Govern E-Mails, Fax, Phone

 7                             Calls or Other Methods of Sending Material or Information” exclusions in

 8                             the Primary and Excess Policies bars coverage for any alleged “bodily

 9                             injury” arising directly or indirectly out of any action or omission that

10                             violates or is alleged to violate the TCPA including any amendment of or

11                             addition to such law;

12                     e.      The respective “Violation of Statutes That Govern E-Mails, Fax, Phone

13                             Calls or Other Methods of Sending Material or Information” exclusions in

14                             the Primary and Excess Policies bars coverage for any alleged “property

15                             damage” arising directly or indirectly out of any action or omission that

16                             violates or is alleged to violate the TCPA including any amendment of or

17                             addition to such law;

18                     f.      The respective “Violation of Statutes That Govern E-Mails, Fax, Phone

19                             Calls or Other Methods of Sending Material or Information” exclusions in

20                             the Primary and Excess Policies bars coverage for any alleged “personal

21                             and advertising injury” arising directly or indirectly out of any action or

22                             omission that violates or is alleged to violate the TCPA;

23                     g.      The “Personal and Advertising Injury” exclusion precludes coverage for

24                             “personal and advertising injury” arising out of the violation of a person's

25                             right of privacy created by any state or federal act;

26                          h. The “Personal and Advertising Injury” exclusion precludes coverage for

27                             “personal and advertising injury” arising out of any access to or disclosure

28                             of any person's or organization's confidential or personal information;

                                                       15
                                      COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 16 of 20


 1                     i. The “Access Or Disclosure Of Confidential Or Personal Information And

 2                        Data-related Liability” exclusion in the Primary Policies precludes

 3                        coverage for damages, other than damages because of "personal and

 4                        advertising injury", arising out of any “access to or disclosure of any

 5                        person's or organization's confidential or personal information”;

 6                     j. The “Access Or Disclosure Of Confidential Or Personal Information And

 7                        Data-related Liability” exclusion in the Primary Policies precludes

 8                        coverage for damages arising out of “the loss of, loss of use of, damage to,

 9                        corruption of, inability to access, or inability to manipulate electronic

10                        data”;

11                     k. No coverage is afforded for the Underlying Action under the Excess

12                        Policies to the extent the applicable limits of the Primary Policies have not

13                        been exhausted;

14                     l. No coverage is afforded for the Underlying Action to the extent it does not

15                        seek “damages” under the Policies;

16                     m. No coverage is afforded for the Underlying Action under the Excess

17                        Policies for any "bodily injury", "property damage", or "personal and

18                        advertising injury" arising directly or indirectly out of any action or

19                        omission that violates or is alleged to violate the TCPA, including any

20                        amendment of or addition to such law;

21                     n. The “Access Or Disclosure Of Confidential Or Personal Information”

22                        Exclusion in the Excess Policies precludes coverage for "personal and

23                        advertising injury" arising out of any access to or disclosure of any person's

24                        or organization's confidential or personal information;

25                     o. The “Personal and Advertising Injury” exclusion in the Excess Policies

26                        precludes coverage for “personal and advertising injury” arising out of any

27                        access to or disclosure of any person's or organization's confidential or

28                        personal information; and,

                                                    16
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 17 of 20


 1                          p. No coverage is afforded to any Defendant which is not an Insured under

 2                             the Policies.

 3             32.     Sentinel also relies upon all additional terms, definitions, exclusions, conditions,

 4   and endorsements in the Policies not specifically identified herein that potentially limit or

 5   preclude coverage for the duty to defend the Defendants under the Policies for the Underlying

 6   Action.

 7             33.     Sentinel seeks a declaration from this Court that Sentinel has no obligation to

 8   defend the Defendants in the Underlying Action pursuant to the Policies.

 9                                             SECOND CAUSE OF ACTION

10                                  (For Declaratory Relief Re: No Duty to Indemnify)

11             34.     Sentinel hereby incorporates and re-alleges the allegations in each of the foregoing

12   paragraphs as if fully set forth herein.

13             35.     There exists a genuine and bona fide dispute and an actual controversy and

14   disagreement between Sentinel and Defendants regarding whether Sentinel has a duty to

15   indemnify Defendants in connection with the Underlying Action.

16             36.     Sentinel is informed and believes and thereon alleges that Defendants contend that

17   Sentinel has a duty to indemnify Defendants in connection with the Underlying Action under the

18   Policies.

19             37.     Sentinel contends that the Policies do not provide coverage for the indemnity of

20   Defendants in the Underlying Action.

21             38.     In accordance with the insuring agreements, provisions, terms, conditions,

22   exclusions, and endorsements of the Policies, Sentinel has no duty to indemnify Defendants in the

23   Underlying Action under the Policies or applicable law, in whole or in part, for the following

24   reasons:

25                     a.      The Underlying Action does not allege any “bodily injury” as that term is

26                             defined by the Policies;

27                     b.      The Underlying Action does not allege any “property damage” as that term

28                             is defined by the Policies;

                                                       17
                                      COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 18 of 20


 1                     c.      The Underlying Action does not allege any “personal and advertising

 2                             injury” offense as defined by the Policies;

 3                     d.      The respective “Violation of Statutes That Govern E-Mails, Fax, Phone

 4                             Calls or Other Methods of Sending Material or Information” exclusions in

 5                             the Primary and Excess Policies bars coverage for any alleged “bodily

 6                             injury” arising directly or indirectly out of any action or omission that

 7                             violates or is alleged to violate the TCPA including any amendment of or

 8                             addition to such law;

 9                     e.      The respective “Violation of Statutes That Govern E-Mails, Fax, Phone

10                             Calls or Other Methods of Sending Material or Information” exclusions in

11                             the Primary and Excess Policies bars coverage for any alleged “property

12                             damage” arising directly or indirectly out of any action or omission that

13                             violates or is alleged to violate the TCPA including any amendment of or

14                             addition to such law;

15                     f.      The respective “Violation of Statutes That Govern E-Mails, Fax, Phone

16                             Calls or Other Methods of Sending Material or Information” exclusions in

17                             the Primary and Excess Policies bars coverage for any alleged “personal

18                             and advertising injury” arising directly or indirectly out of any action or

19                             omission that violates or is alleged to violate the TCPA;

20                     g.      The “Personal and Advertising Injury” exclusion precludes coverage for

21                             “personal and advertising injury” arising out of the violation of a person's

22                             right of privacy created by any state or federal act;

23                          h. The “Personal and Advertising Injury” exclusion precludes coverage for

24                             “personal and advertising injury” arising out of any access to or disclosure

25                             of any person's or organization's confidential or personal information;

26                          i. The “Access Or Disclosure Of Confidential Or Personal Information And

27                             Data-related Liability” exclusion in the Primary Policies precludes

28                             coverage for damages, other than damages because of "personal and

                                                       18
                                      COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 19 of 20


 1                            advertising injury", arising out of any “access to or disclosure of any

 2                            person's or organization's confidential or personal information”;

 3                        j. The “Access Or Disclosure Of Confidential Or Personal Information And

 4                            Data-related Liability” exclusion in the Primary Policies precludes

 5                            coverage for damages arising out of “the loss of, loss of use of, damage to,

 6                            corruption of, inability to access, or inability to manipulate electronic

 7                            data”;

 8                        k. No coverage is afforded for the Underlying Action under the Excess

 9                            Policies to the extent the applicable limits of the Primary Policies have not

10                            been exhausted;

11                        l. No coverage is afforded for the Underlying Action to the extent it does not

12                            seek “damages” under the Policies;

13                        m. No coverage is afforded for the Underlying Action under the Excess

14                            Policies for any "bodily injury", "property damage", or "personal and

15                            advertising injury" arising directly or indirectly out of any action or

16                            omission that violates or is alleged to violate the TCPA, including any

17                            amendment of or addition to such law;

18                        n. The “Access Or Disclosure Of Confidential Or Personal Information”

19                            Exclusion in the Excess Policies precludes coverage for "personal and

20                            advertising injury" arising out of any access to or disclosure of any person's

21                            or organization's confidential or personal information;

22                        o. The “Personal and Advertising Injury” exclusion in the Excess Policies

23                            precludes coverage for “personal and advertising injury” arising out of any

24                            access to or disclosure of any person's or organization's confidential or

25                            personal information; and,

26                        p. No coverage is afforded to any Defendant which is not an Insured under

27                            the Policies.

28           39.       Sentinel also relies upon all additional terms, definitions, exclusions, conditions,

                                                        19
                                       COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 3:20-cv-00150-WHA Document 1 Filed 01/07/20 Page 20 of 20


 1   and endorsements in the Policies not specifically identified herein that potentially limit or

 2   preclude coverage for the duty to indemnify Defendants under the Policies for the Underlying

 3   Action.

 4             40.     Sentinel seeks a declaration from this Court that Sentinel has no obligation to

 5   indemnify Defendants in the Underlying Action pursuant to the Policies.

 6                                                      PRAYER

 7             WHEREFORE, Sentinel prays for judgment against Defendants as follows:

 8             1.      That the Court determine, decree, and adjudge that Sentinel is entitled to a

 9                     declaration that it has no duty to defend Defendants in the Underlying Action

10                     under the Policies;

11             2.      That the Court determine, decree, and adjudge that Sentinel is entitled to a

12                     declaration that it has no duty to indemnify Defendants in the Underlying Action

13                     under the Policies;

14             3.      For attorneys’ fees and costs;

15             4.      For costs of suit incurred herein; and

16             5.      For such other and further relief as the Court deems fit and proper under the

17                     circumstances and evidence.

18
     Dated: January 7, 2020                       WILSON ELSER MOSKOWITZ EDELMAN &
19                                                DICKER LLP
20
                                                  By: /s/ David Simantob
21                                                     David Simantob
22                                                     Lilian M. Khanjian
                                                       Attorneys for Plaintiff SENTINAL INSURANCE
23                                                     COMPANY, LTD.

24
25
26
27
28
                                                      20
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
